This is a proceeding by mandamus, filed by the appellant as a resident citizen and qualified elector of Hancock County, to compel the members of the board of supervisors thereof to order an election to be held to fill a vacancy in the office of county prosecuting attorney caused by the death of Emile J. Gex on July 29, 1938, and wherein his unexpired term is alleged to cover the period ending on the first Monday in January, 1940. The petition specifically prays that the election be held to fill the vacancy in the office "caused by the death of the said Emile J. Gex." The unexpired portion of his term having ended January 1, 1940, any vacancy that may now exist as to the term beginning on that date had not occurred at the time of the filing of this petition or when the judgment appealed from was rendered; and hence the board of supervisors could not have been in default in regard thereto. The issue presented by the pleadings is now a moot question. Therefore, without regard to whether or not the judgment of the court below was erroneous on the date when rendered, the appeal must be dismissed.
It is so ordered.